Exhibit 10.3

PERSONAL AND CONFIDENTIAL

April 20, 2012

Michael J. Berthelot

P O Box 7277

Rancho Santa Fe, CA 92067

Dear Mike:

On behalf of the Board of Directors (the “Board”) I am pleased to extend this
employment letter agreement concerning your employment as Chief Executive
Officer of Pro-Dex Inc. (the “Company”) as an “at-will” employee, serving at the
pleasure of the Board and in accordance with the Company’s Bylaws and applicable
law. As Chief Executive Officer, you will perform the duties assigned to you
from time to time by the Board. You may also be required to serve as the Chief
Executive Officer and/or a director or other officer of subsidiaries or other
related entities of the Company with no additional compensation. You will be
based out of our Irvine, California office.

Salary

Your bi-weekly salary will be $11,538 which equals $300,000 on an annualized
basis, subject to increases from time to time at the discretion of the Board,
and subject to reductions that do not constitute a “material reduction in your
salary” as defined below.

Benefits

You will be eligible to participate in benefits including health, dental,
disability and life insurance, qualified retirement plans, and optional employee
benefits which, by Board approval, are or become available to all Company
employees, except you will not participate in the Company-wide employee
quarterly bonus/non-qualified profit sharing plan. You will receive the greater
of (i) Paid Time Off equal to four weeks per year or (ii) Paid Time Off in
accordance with the plan established for senior executives of the Company.

You will receive reimbursement for ordinary and necessary business expenses
incurred in the ordinary course of business, consistent with the Company’s
policies applicable to all employees (including, without limitation, the
requirement to provide appropriate supporting documentation) and subject to
review by the Company’s finance department and Audit Committee.

Bonus/Incentive Compensation

Commencing with the fiscal year beginning July 1, 2012 you will be eligible to
participate in all Company created and Board approved incentive compensation
plans open to participation for



--------------------------------------------------------------------------------

senior executives of the Company, subject to the terms and provisions of the
applicable plan documents covering any such plans. The terms of such plans may
be changed from time to time at the discretion of the Board. Currently, the
Company offers an Annual Incentive Plan and a Long Term Incentive Plan. Copies
of the related plan documents have been attached hereto as Exhibits A and
Exhibit B respectively.

Equity Grants

You will be permitted to participate in any program of stock option or other
equity grants which the Company may from time to time provide key employees.
Such grants are made under the terms and provisions of the Second Amended and
Restated 2004 Stock Option Plan in varying amounts to individual participants
based upon their perceived impact upon the long term success of the Company and
are made at the sole and absolute discretion of the Board, generally at the
first Board meeting following the filing of the Company’s Form 10-K for the
previous fiscal year. Subject to the foregoing, your initial grant under this
program will be 200,000 options to purchase the Company’s common shares at the
closing price for the Company’s shares as of the last business day immediately
prior to the grant date in which a closing price is available and such options
will vest in their entirety on the third anniversary of the grant date. The
options will have a term of ten years from the grant date and to the maximum
extent permissible under the relevant Internal Revenue Service regulations, will
be made as Incentive Stock Options. The initial grant of options will occur on
the sixth trading day following the release of the Company’s financial results
for the quarter ended March 31, 2012.

Term

This letter agreement will terminate on the third anniversary of its execution
(which shall be deemed to be the date first set forth on the top of this
document) but may be extended by a written agreement executed by the parties and
approved by the Board of Directors. Your employment is at-will, and the term of
this letter agreement does not establish a specified term of employment with the
Company. Upon the termination of this letter agreement during your employment,
without an express written extension executed by the parties and approved by the
Board of Directors, your at-will employment with the Company will continue until
terminated by the Company or by you, but shall no longer be controlled by the
terms and provisions of this letter agreement, and any obligations of the
Company pursuant to this letter agreement, following its termination, shall be
without force or effect.

Termination/Severance

In the event that your employment with the Company terminates for any reason,
the Company shall pay you your (i) salary up through the date of termination
(including any accrued but unused Paid Time Off remaining as of the termination
date), plus; (ii) any Annual Incentive Plan or Long Term Incentive Plan awards
(or prorated portion thereof) actually earned based on existing
Board-established criteria and the terms of such bonus plans, but not yet paid
as of the termination date, each of which shall be paid less applicable
withholding for taxes as required by law. You shall also receive reimbursement
for any ordinary and necessary business expenses outstanding as of the date of
termination.



--------------------------------------------------------------------------------

In addition to the above, in the event you are terminated involuntarily by the
Company without “Cause” or in the event that you resign for “Good Reason” each
as defined below, the Company shall pay you severance compensation (the
“Severance Payment”) in accordance with the Company’s general severance policy
in effect at that time (the “Severance Policy”). The full Severance Payment will
be paid in accordance with the terms and conditions set forth in the Severance
Policy. You hereby acknowledge that such Severance Payment will be the total and
sole remedy for any claims by you, known or unknown, arising from your
employment with the Company or the termination thereof, and you will be required
to execute a written separation agreement with the Company, substantially in the
form required by the Severance Policy, if applicable, otherwise, in the form and
content of those agreements entered into by other employees leaving the Company,
containing a general release of claims against the Company in form and content
acceptable to both you and the Company and our respective counsel. However, the
separation agreement will not alter your rights under the Indemnification
Agreement between you and the Company, indemnification provisions of the
Company’s Articles of Incorporation and/or Bylaws (if any), or the Company’s
insurance for Officers and Directors.

As used herein, the term “Cause” shall mean termination by the Company due to:

 

  (i) your inability or failure to adequately perform your duties with the
Company;

 

  (ii) your failure to substantially follow and comply with the specific and
lawful directives of the Board;

 

  (iii) The Board’s determination of your commission of an act of fraud or
dishonesty; your indictment or plea of no contest in any state or federal
jurisdiction for any felony, or any misdemeanor crime involving dishonesty,
moral turpitude, or which has, or is reasonably likely to have, an adverse
effect on the Company’s image; gross misconduct; or your material violation of
any material written policy, guideline, code, handbook or similar document
governing the conduct of directors, officers or employees of the Company or its
related entities; however, if it is later determined that you did not violate
the Company’s policies or commit such acts as listed in this paragraph, your
termination will deemed to have occurred for without “Cause”; or

 

  (iv) a material breach by you of the terms of this letter agreement.

As used herein, the term resignation for “Good Reason” shall mean your
resignation due to:

 

  (i) a material reduction in your salary as set forth herein or failure of the
Company to pay any amount owing to you hereunder when due. For purposes of this
letter the term “material reduction in your salary” shall mean an involuntary
reduction of greater than twenty percent (20%) total from your maximum base
salary for a consecutive period of more than six (6) months but shall not
include an “across the board” reduction of salary or benefits made applicable to
substantially all Company employees;



--------------------------------------------------------------------------------

  (ii) the Company’s requiring you to be based full time in any office or
location outside of a one hundred (100) mile radius from your current residence
in Rancho Santa Fe, California;

 

  (iii) a material diminution in the scope of your authority, duties, and
responsibilities, including the assignment of duties inconsistent with the
position of a Chief Executive officer of a publicly traded company;

 

  (iv) this Agreement is not renewed or a new employment agreement is not
entered into within ninety (90) days prior to of the expiration of this
Agreement or any renewal thereof;

or

 

  (iii) a material breach by the Company of the terms of this letter agreement.

In case of a claim of “Cause” for termination, the Board shall promptly notify
you in writing and in reasonable detail of the existence of such Cause, and if
the basis of such claim is reasonably susceptible of cure and in fact is fully
cured within thirty (30) days of your receipt of such notice, it shall no longer
be grounds for termination with “Cause” for resignation. In case of your claim
of resignation for “Good Reason,” your resignation must occur within a limited
period of time not to exceed two (2) years following the initial event giving
rise to the Good Reason, and you must notify the Company in writing and in
reasonable detail of the event or condition constituting “Good Reason” within
thirty (30) days of the initial existence of such event or condition, specifying
that you intend to terminate your employment for such Good Reason and specifying
the facts and circumstances constituting Good Reason. If the Company remedies
the specified condition within thirty (30) days after receipt of such notice, it
shall no longer be grounds for your resignation for “Good Reason.”

The Board has approved a Change of Control Agreement for you to enter into with
the Company, the form of which is attached to this letter as Exhibit C. Upon a
change of control (as defined in the Change of Control Agreement) and certain
other conditions being met, you will receive certain payments in accordance with
the terms and provisions of the Change of Control Agreement.

Indemnification

The Company will continue its commitment to indemnify you in accordance with the
Company’s standard Indemnification Agreement for its officers and directors
(which you have previously executed in your capacity as an officer and/or
director of the Company) and any such provisions concerning indemnification
under its Articles of Incorporation or Bylaws.

At Will Employment; Other

By entering into this letter agreement, you confirm your understanding that your
employment will be on an “at-will” basis meaning that either you or the Company
may terminate the employment relationship at any time for any reason with or
without notice or Cause, and that neither you nor the Company has entered into
any other agreement regarding the duration of



--------------------------------------------------------------------------------

your employment. this letter agreement represents the full and exclusive
understanding between us of the matters set forth herein and supersedes fully
any prior agreement between you and the Company. There is no other agreement,
written or oral, which governs the matters described herein. Any amendment to
this letter agreement must be in writing, and must be executed by you and by an
authorized representative of the Company’s Board.

Please sign both copies of this letter to indicate your acceptance of this offer
and retain one copy for your records and return the second copy to us.

 

Pro-Dex, Inc.    

/s/ William Healey

   

/s/ Michael J. Berthelot

William Healey     Michael J. Berthelot Chairman on behalf of     The Board of
Directors    

/s/ Harold A. Hurwitz

    Harold A. Hurwitz, CFO    